As abstract propositions of law, I agree with both paragraphs of the syllabus. But *Page 93 
I do not agree that Section 12603, General Code, is to be read to the exclusion of other statutory rules of the road. The purpose of all rules of the road is safety in driving, and Section 12603 is to be read in the light of that purpose and in connection with the facts of each case.
Paraphrasing the third paragraph of the syllabus ofHangen v. Hadfield, 135 Ohio St. 281, 20 N.E.2d 715: These provisions of Section 12603, General Code, do not require the driver of a motor vehicle approaching the crest of a hill upon a public highway to anticipate that his proper path will be obstructed by another automobile parked contrary to law.
Under the facts and circumstances of this case, the question of contributory negligence was properly left to the jury, and the judgment of the Court of Appeals should be affirmed.
WILLIAMS, J., concurs in the foregoing dissenting opinion.